DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6 – 10, 14, and 15 – 19 of parent/co-pending Application No. 16/382,182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 are broader instances of claims 1, 10 and 18 respectively of the co-pending application where all the elements are seen by the parent application.  The elements which are not seen however in claims 1 and 8 can be seen in claims 2 and 11 of the instant application in a manner which the Examiner notes could pose statutory double patenting issues with respect to claims 1 and 10 of the parent/co-pending application.  Claims 3 – 7, 9, 10, 12 – 14, 16 and 17 are rejected for being dependent upon claims 1, 8, and 15 as seen above.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 – 10 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt et al. (US Publication Number 2006/0195644, hereinafter “Arndt”) in view of Serebrin et al. (US Publication Number 2011/0197003, hereinafter “Serebrin”) further in view of Xu et al. (US Patent Number 10,545,893, hereinafter “Xu”).

5.	As per claim 1, Arndt teaches an apparatus comprising at least one processor; a memory coupled to the at least one processor (203, figure 2); a hypervisor residing in the memory and executed by the at least one processor (paragraph 86), where the 
	Arndt does not explicitly disclose an interrupt manager in the hypervisor making updates to the logical interrupt table.
	However Serebrin teaches an interrupt manager in the hypervisor making updates to the logical interrupt table.
	Arndt and Serebrin are analogous art because they are from the same field of endeavor of interrupt handling (paragraph 128, figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt and Serebrin before him, to modify interrupt handling of Arndt to include the dynamic updating of the interrupt table of Serebrin because it allows for a continuously up to date instantiation of the interrupt handling allocation.
	The motivation to make such modification would have been to enhance host hardware efficiency (paragraph 40). Therefore, it would have been obvious to combine Serebrin with Arndt to obtain the invention as specified in the instant claims.

	However Xu teaches interrupt numbers directly mapped with physical interrupt source numbers (column 9, lines 39 – 51).
	Arndt/Serebrin and Xu are analogous art because they are from the same field of endeavor of interrupt handling (Column 1, lines 45 – 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt/Serebrin and Xu before him, to modify interrupt handling of Arndt/Serebrin to include Xu’s mapping of the interrupt table as it allows for a continuously up to date instantiation of the interrupt handling allocation.
	The motivation to make such modification would have been to enhance host hardware efficiency (column 2, lines 25 – 49). Therefore, it would have been obvious to combine Xu with Arndt/Serebrin to obtain the invention as specified in the instant claims.
6.	As per claim 8, Arndt teaches a computer-implemented method executed by at least one processor (203, figure 2) of assigning interrupts, the method comprising: monitoring traffic metrics of a traffic path (based on flow the adapter handles the data transfer, paragraph 81) from an input/output adapter to a virtual machine (paragraph 81); determining when a monitored traffic metric meets a predetermined performance threshold; and dynamically updating virtual interrupt assignments (paragraphs 83 and 
Arndt does not explicitly disclose an interrupt manager in the hypervisor making updates to the logical interrupt table.
	However Serebrin teaches an interrupt manager in the hypervisor making updates to the logical interrupt table.
	Arndt and Serebrin are analogous art because they are from the same field of endeavor of interrupt handling (paragraph 128, figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt and Serebrin before him, to modify interrupt handling of Arndt to include the dynamic updating of the interrupt table of Serebrin because it allows for a continuously up to date instantiation of the interrupt handling allocation.
	The motivation to make such modification would have been to enhance host hardware efficiency (paragraph 40). Therefore, it would have been obvious to combine Serebrin with Arndt to obtain the invention as specified in the instant claims.
Arndt/Serebrin does not explicitly disclose interrupt numbers directly mapped with physical interrupt source numbers.
	However Xu teaches interrupt numbers directly mapped with physical interrupt source numbers (column 9, lines 39 – 51).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt/Serebrin and Xu before him, to modify interrupt handling of Arndt/Serebrin to include Xu’s mapping of the interrupt table as it allows for a continuously up to date instantiation of the interrupt handling allocation.
7.	As per claims 15, and 3, 4, 6, 9, 10 (the dependent claim limitations 3, 4, and 6, 9, 10 are seen in the rejection of claim 15 and combined in order to enhance compact prosecution), Arndt teaches an apparatus and method executed by at least one processor (203, figure 2) of assigning interrupts, the method comprising: instantiating a plurality of logical partitions (figure 7 and 16, partitions handled by LPAR, paragraph 48); deploying an I/O adapter to one of the plurality of logical partitions (paragraph 49, adapter handling the partition); creating a mapping of virtual interrupt assignments that maps logical interrupt source numbers (paragraph 7) to physical interrupt source numbers (paragraph 82); monitoring traffic metrics of a traffic path from an input/output adapter to a virtual machine, wherein the traffic metrics comprise latency of data transfers, usage levels of an adapter input/output (I/O) path, and transfers per unit of time (paragraph 81); determining when a monitored traffic metric meets a predetermined performance threshold (based on flow the adapter handles the data transfer, paragraph 81); dynamically updating virtual interrupt assignments to the virtual machine from the input/output adapter wherein the virtual interrupt assignments are  stopping traffic while updating the virtual interrupt assignments by generating an error state on a data bus (paragraph 99, errors for interrupt of traffic with state on the data bus).
Arndt does not explicitly disclose an interrupt manager in the hypervisor making updates to the logical interrupt table.
	However Serebrin teaches an interrupt manager in the hypervisor making updates to the logical interrupt table.
	Arndt and Serebrin are analogous art because they are from the same field of endeavor of interrupt handling (paragraph 128, figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt and Serebrin before him, to modify interrupt handling of Arndt to include the dynamic updating of the interrupt table of Serebrin because it allows for a continuously up to date instantiation of the interrupt handling allocation.
	The motivation to make such modification would have been to enhance host hardware efficiency (paragraph 40). Therefore, it would have been obvious to combine Serebrin with Arndt to obtain the invention as specified in the instant claims.
Arndt/Serebrin does not explicitly disclose interrupt numbers directly mapped with physical interrupt source numbers.

	Arndt/Serebrin and Xu are analogous art because they are from the same field of endeavor of interrupt handling (Column 1, lines 45 – 60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Arndt/Serebrin and Xu before him, to modify interrupt handling of Arndt/Serebrin to include Xu’s mapping of the interrupt table as it allows for a continuously up to date instantiation of the interrupt handling allocation.
8.	Arndt modified by the teachings of Serebrin as seen in claim 1 above, as per claim 5, Arndt teaches an apparatus, wherein the data bus is a peripheral component interconnect express (PCI) bus (paragraph 20).
9.	Arndt modified by the teachings of Serebrin as seen in claim 1 above, as per claims 7, 13 and 16, Arndt teaches an apparatus and method wherein the input/output adapter is a single-root I/O virtualization adapter (paragraph 10 I/O adapter one that supports adapter virtualization).
10.	Arndt modified by the teachings of Serebrin as seen in claim 10 above, as per claims 14 and 17, Arndt teaches a method wherein the steps are performed by a hypervisor (paragraph 48, LPAR implemented as a hypervisor).

Allowable Subject Matter
11.	Claims 2, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184